     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
                         UNITED STATES DISTRICT COURT
16
                        EASTERN DISTRICT OF CALIFORNIA
17

18
      HEATHER BURCHETT and G.B., by
                                  )           Case No. 2:19-cv-01812-MCE-JDP
19    and through his Guardian ad litem,
                                  )
      Heather Burchett,           )           STIPULATED PROTECTIVE
20                                )           ORDER
                Plaintiffs,       )
21                                )           ECF No. 57
           vs.                    )
22                                )
      GLOBAL SUPERTANKER SERVICES,)
23    LLC; and DOES 1 through 50, )
                                  )
24              Defendants.       )
                                  )
25                                )
26
27

28
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 2 of 13


 1                            STATEMENT OF GOOD CAUSE
 2          This is a wrongful death lawsuit brought by the heirs of Matthew Burchett,
 3    who was a battalion chief and firefighter with Draper City, Utah, and a leader with
 4    the Utah Multi-Agency Task Force. Plaintiffs’ First Amended Complaint alleges
 5    that Mr. Burchett, along with the Utah Multi-Agency Task Force, was called in to
 6    assist the California Department of Forestry and Fire Protection (“Cal Fire”) during
 7    the Mendocino Complex Fire in August 2018. Mr. Burchett allegedly sustained
 8    fatal injuries in the midst of firefighting operations when a Douglas Fir tree fell on
 9    him at the Mendocino National Park. Plaintiffs’ FAC alleges causes of action for
10    negligence, gross negligence, and strict liability for ultrahazardous activity based
11    upon this incident. Plaintiffs and GSTS are collectively referred to herein as “the
12    Parties.”
13          The Parties will shortly exchange discovery and the Parties also intend to
14    seek discovery from third parties, including Cal Fire, the Draper City Fire
15    Department, and the Kings County Fire Department. The Parties will seek
16    discovery regarding confidential and proprietary materials, including: (1) any and
17    all investigative reports and documents pertaining to this incident generated by Cal
18    Fire, the Draper City Fire Department and the Kings County Fire Department; (2)
19    employee files, including training and disciplinary records, for all persons involved
20    in this alleged incident, including employees of Cal Fire, the Draper City Fire
21    Department, and the Kings County Fire Department; and (3) GSTS’s proprietary
22    manuals and training materials, and (4) other confidential and/or proprietary
23    documents and files. The Parties, as well as the third parties involved in discovery
24    in this action do not wish these documents to be made available to the public.
25          The Parties are entering into the following stipulated protective order so that
26    the Parties and any third parties can disclose these documents and other
27    confidential and proprietary documents that may be requested in discovery to
28    confidentially in connection with this litigation.


                                               -2-
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 3 of 13


 1                                  PROTECTIVE ORDER
 2          Based upon the foregoing and based upon the stipulation of the Parties, and
 3    good cause appearing, IT IS ORDERED as follows:
 4          1.      Any Party may designate items of discovery or other information
 5    produced or disclosed to any other Party as confidential and subject to the terms of
 6    this protective order, so long as any such designation is made in good faith. Items,
 7    including documents, tangible things or information, may be designated as
 8    confidential if a Party believes in good faith the information contains trade secrets,
 9    personal information, competitively sensitive information, proprietary or otherwise
10    confidential information that may be the subject of a protective order under Rule
11    26 of the Federal Rules of Civil Procedure. All documents designated as
12    confidential under this Order shall be marked prior to production by placing the
13    legend “CONFIDENTIAL” on each page of the document. Except as otherwise
14    adjudicated by the Court, all items so marked, and all copies, prints, summaries, or
15    other reproductions of such information, shall be subject to this Order.
16          2.      Unless otherwise directed by the Court or through prior written
17    agreement of the Parties, and subject to the limitations of Paragraph 1 above,
18    information and documents subject to this Order shall not be used or shown,
19    disseminated, copied, or in any way communicated to anyone for any purpose
20    whatsoever, other than as required for the preparation and trial of this action,
21    including any appeals. Any copies, excerpts, summaries, analyses, or other
22    disclosures of, or references to, the substance or contents of any information
23    designated as confidential shall be protected to the same extent as the underlying
24    information. Except as provided for below and in the paragraphs that follow, the
25    Parties shall keep all confidential information and documents strictly confidential
26    from all persons. The information and documents subject to this Order may be
27    disclosed only to:
28               (a) The actual named Parties, in the case of individual (non-corporate)


                                               -3-
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 4 of 13


 1                  Parties in this action;
 2               (b) In the case of corporate Parties in this action, officers, directors,
 3                  insurers, in-house counsel and current and former employees of such
 4                  corporations deemed reasonably necessary by counsel for the
 5                  prosecution, defense, trial or appeal of this action, including
 6                  employees and former employees of such Parties who testify as
 7                  pretrial or trial witnesses in connection with this action;
 8               (c) Counsel (and their staff) who represent the Parties in this action;
 9               (d) Experts or consultants retained by counsel, whether or not they are
10                  expected to testify;
11               (e) The Court and court personnel for any purpose the Court finds
12                  necessary;
13               (f) Jurors and court personnel at trial of this case; and
14               (g) Stenographic and/or videographic personnel hired to record testimony.
15          3.      Disclosures shall be made to such persons identified in Paragraph 2,
16    and such persons may review such disclosures, only as necessary for purposes of
17    litigating this action. The persons identified in Paragraph 2 shall not otherwise
18    disseminate the information and documents subject to this Order, or the substance
19    of such information or documents.
20          4.      Counsel (and counsel’s staff) for the receiving Parties will abide by,
21    and be bound by, the provisions of this Protective Order, and will use due care to
22    ensure that the provisions of the Protective Order are known and adhered to by
23    clients, all persons under counsel’s supervision and/or control and any person, firm
24    or corporation who has been retained by counsel to act on the receiving Party’s
25    behalf in connection with this litigation.
26          5.      With respect to deposition testimony and any document marked as an
27    exhibit thereto, the designation of confidentiality may be made on the record at the
28    time of the deposition, and the designated testimony shall be subject to the full


                                                 -4-
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 5 of 13


 1    protection of this Order, unless challenged in accordance with the procedures of
 2    Paragraph 14. In the case of testimony not so designated during the course of a
 3    deposition, counsel may so designate confidential testimony, within thirty (30)
 4    days of the deposition testimony and/or exhibits which contain confidential
 5    material, in which case the designated testimony and/or exhibits shall be subject to
 6    the full protections of this Order. Until the thirty (30) day period for notification
 7    has elapsed, deposition transcripts in their entirety and all exhibits are to be
 8    considered as confidential and proprietary and subject to the provisions of this
 9    Protective Order. If, prior to and/or during the course of a deposition, a witness
10    refuses to be bound by the terms of the Protective Order, the deposition shall be
11    adjourned until application can be made to the Court regarding the deposition.
12          6.     Each person given access to documents and information subject to this
13    Order, except those persons identified in paragraph 2(c), (e), and (f) above, must
14    acknowledge this Order and agree, in writing, to be bound by all its terms and
15    conditions. This requirement must be satisfied by obtaining the signature of the
16    person or persons on a copy of the Agreement to Be Bound by Protective Order,
17    attached as Exhibit “A” hereto. By agreeing to be bound by this Order, each
18    person consents to the jurisdiction of this Court over his or her person for any
19    proceedings involving alleged improper disclosure of documents or information
20    protected by this Order. Each Party shall maintain the original signed written
21    agreements (in print or electronic format) and a list of all experts, consultants or
22    persons to whom the information and documents or copies thereof were revealed.
23    The list of signatories shall not be revealed to any other person or persons except
24    through court order, which shall only be granted upon a showing of good cause.
25    The Parties agree that a prima facie showing of good cause may be established by
26    evidence that a protected document has been disseminated or used contrary to the
27    terms of this Order (e.g., is in the possession of one not bound by the terms of this
28    Order) and that a reasonable basis exists to find that a particular individual or Party


                                                -5-
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 6 of 13


 1    (or agents thereof) improperly used or disseminated the confidential information.
 2    The Party that appears to have improperly disseminated the protected document or
 3    information shall be required to produce its list of signatories to the Agreement to
 4    Be Bound by Protective Confidentiality Order to the Party having claimed
 5    confidentiality.
 6          7.     If a Party intends to submit to the Court a document marked as
 7    confidential either before or during trial, that Party or any other Party may request
 8    that such document be placed under seal. If the Parties agree, such request shall be
 9    presented to the Court as a stipulated motion. Otherwise, the request shall be
10    presented to the Court as a contested motion. Compelling reasons must be shown
11    for the under seal filing. The purpose of this provision is to avoid placing
12    documents under seal unnecessarily.
13          8.     Neither this Order nor the designation of any item as confidential shall
14    be construed as an admission that such document, information or testimony would
15    be admissible in evidence in this litigation or in any other proceeding. In addition,
16    this Protective Order does not, of itself, require the production of any information
17    or documents; nor does the existence of this Order constitute an admission or
18    finding that any material marked as confidential is entitled to protection under
19    applicable law.
20          9.     Nothing in this Order shall be deemed a waiver of any Party’s right to:
21    (a) oppose discovery on grounds other than that the same constitutes or contains
22    confidential information, or (b) object on any ground to the admission in evidence,
23    at the trial of this action, of any confidential information.
24          10.    If any Party wishes to petition the Court to modify this Order or its
25    application to certain documents or information, the Party shall follow all
26    applicable Federal Rules of Civil Procedure and Local Rules in petitioning the
27    Court for relief.
28          11.    All Parties, within sixty (60) days of the final conclusion of all aspects


                                                -6-
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 7 of 13


 1    of this litigation, or a dismissed Party within thirty (30) days of that Party’s
 2    dismissal with prejudice prior to the final conclusion of all aspects of this
 3    litigation, shall:
 4           (a) Provide to the Party’s counsel that originally produced confidential
 5                 information a copy of all Agreements executed pursuant to paragraph 6,
 6                 above; and
 7           (b) Retrieve all such confidential information, including all copies thereof
 8                 and all documents identifying such confidential information, in that
 9                 party’s possession, custody or control, or in the possession, custody or
10                 control of all such persons to whom the confidential information was
11                 disseminated pursuant to paragraph 6, and either: 1) return all such
12                 confidential information to the Party’s counsel that originally produced
13                 the confidential information (redacting any work product of the receiving
14                 counsel) at the producing counsel’s business office or any subsequent
15                 address designated by that counsel, or 2) completely destroy all such
16                 confidential information; and
17           (c) Upon written request, provide a declaration under the penalty of perjury
18                 stating that a good faith effort was made to retrieve all such confidential
19                 information received and/or disseminated, and that all such confidential
20                 information has been either returned or destroyed as indicated in
21                 subparagraph (a) and (b) above.
22           12.      Up and until the commencement of trial, but not thereafter, the
23    provisions of this Order relating to the confidentiality of protected documents and
24    information shall remain in full force and effect and continue to be binding, except
25    with respect to documents or information that are publicly available. This Court
26    retains jurisdiction over all persons provided access to confidential materials or
27    information for enforcement of the provisions of this Order up and until trial is
28    commenced, but not thereafter.


                                                   -7-
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 8 of 13


 1          13.    Nothing in this Order shall be deemed to preclude any Party from
 2    seeking or obtaining, on the appropriate showing, additional protection with
 3    respect to the confidentiality of documents or information. Nor shall any provision
 4    of this Order be deemed to preclude any Party from challenging the validity of the
 5    confidentiality of any materials or information so designated.
 6          14.    If a Party elects to challenge the designation of confidentiality
 7    (“Challenging Party”) of any document, information or testimony, the Challenging
 8    Party shall notify the Party who designated the challenged document (“Designating
 9    Party”) as confidential of its challenge, in writing. Once the challenge is raised,
10    the Parties shall promptly confer and make reasonable and good faith efforts to
11    resolve the disagreement without intervention by the Court. If they are unable to
12    resolve their differences in good faith within ten (10) days of receipt of the
13    challenge, the Challenging Party shall request a ruling from the Court with respect
14    to the confidential treatment of the information at issue within thirty (30) days of
15    completion of the meet and confer efforts. The Designating Party shall have the
16    burden to prove that the challenged document, information or testimony is entitled
17    to protection under applicable law. Until such time as the Parties’ contentions
18    regarding the confidentiality of documents, information or testimony are fully and
19    finally adjudicated, all documents, testimony or other materials designated by
20    defendants as confidential shall retain their confidential status. Nothing in this
21    agreement shall be deemed to alter, modify or reduce the burden on any party
22    asserting a privilege to make out all elements of the privilege claimed.
23          15.    It is recognized by the Parties to this Protective Order that documents
24    or testimony may be designated inadvertently or erroneously as confidential, or
25    that such a designation inadvertently or erroneously may be omitted with respect to
26    documents or information that are entitled to such protection. Any Party to this
27    Protective Order may correct its designation or lack thereof within a reasonable
28    time and shall, at its own expense, furnish to all counsel copies of the documents


                                               -8-
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 9 of 13


 1    for which there is a change in designation.
 2          16.    It is recognized by the Parties that documents or testimony stamped as
 3    confidential may be inadvertently disclosed to third parties by a receiving Party.
 4    Any receiving Party may correct this inadvertent disclosure without sanction by
 5    immediately bringing it to the attention of the producing Party by letter to the
 6    producing Party’s counsel in which the third Party is identified by name and
 7    address. The receiving Party shall further provide an affidavit of counsel
 8    confirming that to the best of his or her knowledge the documents and any copies
 9    thereof were recovered from the third party.
10          17.    All documents or information produced by the Parties prior to the
11    entry of this Protective Order by the Court shall be subject to the provisions of this
12    Protective Order to the same extent as if such Protective Order had been entered by
13    the Court as of the date such documents or information were produced. Producing
14    Parties shall have thirty (30) days from the date of entry of this Order to designate
15    already-produced materials as confidential. However, documents or information
16    obtained through means other than discovery in this action shall not be subject to
17    this Protective Order.
18          18.    In the event that any person identified in paragraph 2 above who has
19    been provided access to confidential information produced in this action (“Person
20    Served”): (a) is served with a subpoena in another action, or (b) is served with a
21    demand in another action to which he or she is a party, or (c) is served with any
22    other legal process by one not a Party to this litigation, seeking information that
23    has been produced in this action by another Party and which is subject to this
24    Protective Order, the Person Served shall give prompt written notice of such event
25    to counsel of record for the Party that produced the information. Upon receipt of
26    written notice, the Party which produced the information shall advise the Person
27    Served of that Party’s position with respect to the protected information.
28    Thereafter, the Party which produced the information shall assume responsibility


                                               -9-
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 10 of 13


 1    for prosecuting any objection to the discovery requests, subpoena or demand, and
 2    the Person Served shall cooperate to the extent necessary to preserve the
 3    confidentiality of the information. Should the person seeking access to
 4    information take action to enforce such discovery requests, subpoena, demand, or
 5    other legal process, the Person Served shall set forth in his response the existence
 6    of this Stipulated Protective Order. Nothing herein shall be construed as requiring
 7    the receiving Party to challenge or appeal any order requiring production of the
 8    information.
 9             19.   This Order shall not prejudice the Parties’ rights or arguments
10    regarding whether documents or information used at trial do or do not remain
11    confidential. Such issues will be taken up as a separate matter upon motion of any
12    Party.
13             20.   It is understood by the Parties that this Stipulated Protective Order
14    may be executed in one or more counterparts, each of which shall be deemed an
15    original.
16

17
               I hereby attest that concurrence in the filing of the Stipulated Protective
18
      Order has been obtained from each of the other Signatories.
19    Dated: July 19, 2021                       CONDON & FORSYTH LLP
20

21
                                                 By: /s/ Scott D. Cunningham
22                                                  SCOTT D. CUNNINGHAM
                                                    CHRISTOPHER R. CHRISTENSEN
23                                                  MARY K. DOW
                                                    IVY L. NOWINSKI
24                                                  Attorneys for Defendant
                                                    GLOBAL SUPERTANKER
25                                                  SERVICES, LLC

26
27

28



                                                 - 10 -
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 11 of 13


 1    Dated: July 19, 2021                LAW OFFICE OF DANIEL M. O’LEARY
 2

 3                                        By: /s/ Daniel O’Leary
                                             DANIEL O’LEARY
 4                                           Attorneys for Plaintiffs
                                             HEATHER BURCHETT and G.B., by
 5                                           and through his Guardian ad litem,
                                             Heather Burchett
 6

 7    Dated: July 19, 2021               EISENBERG CUTT KENDELL & OLSON
 8

 9                                       By: /s/ Nathan S. Morris
                                            JEFFREY D. EISENBERG
10                                          NATHAN S. MORRIS
                                            Attorneys for Plaintiffs
11                                          HEATHER BURCHETT and G.B., by
                                            and through his Guardian ad litem,
12                                          Heather Burchett
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                         - 11 -
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 12 of 13


 1    APPROVED AS TO FORM:
 2                                         EXHIBIT “A”
 3

 4             AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
 5

 6          I, the undersigned, acknowledge that I will be receiving documents that have
 7    been designated confidential and subject to the terms of the Stipulated Protective
 8    Order entered in the above-captioned case. I understand that such confidential
 9    material is to be provided to me pursuant to the terms and restrictions of the
10    aforementioned Protective Order and acknowledge that I have been given a copy
11    of and have read that Protective Order. I understand that any use by me of
12    documents or information designated confidential under the Stipulated Protective
13    Order, or any portion or summaries thereof, in any manner contrary to the
14    provisions of the Stipulated Protective Order, will subject me to the sanctions of
15    the Court. I hereby agree to be bound by all of its terms.
16          I declare under penalty of perjury under the laws of the United States that
17    the foregoing is true and correct.
18          Dated this ____ day of _________________, _______.
19

20                                     ________________________________________
21                                     Signature

22
                                       ________________________________________
23                                     Printed Name
24

25                                     ________________________________________
                                       Witness
26
27                                     ________________________________________
28                                     Printed Name


                                              - 12 -
     Case 2:19-cv-01812-MCE-JDP Document 58 Filed 08/26/21 Page 13 of 13


 1                                           ORDER
 2             The parties’ stipulated protective order is approved and so ordered. ECF
 3    No. 57.
 4

 5    IT IS SO ORDERED.
 6

 7    Dated:     August 25, 2021
                                                  JEREMY D. PETERSON
 8                                                UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                               - 13 -
